Title: To James Madison from an Unidentified Correspondent, 9 January 1815
From: 
To: Madison, James


        
          Charleston 9th January 1815
        
        As the Situation of a chief magistrate is honorable & as it has cognizance of all the Sub-officers of Government, it is the imperious duty of that chief Magistrate to know the abilities, the honesty, the liberality, & judgment of any Sub-officer. It is too frequently the case, that chief magistrates are imposed upon, by the false representations of the talents of those, who apply for Government offices, which in the gust of popular opinion, destroys his popularity & renders him more an object of dislike than love. To put an end to all false representations being made, it should be the duty of a chief magistrate to require Sufficient time, to find out the talents of Such as apply for offices. Within these 18 months past, the offices of Navy Agent, Marshal, & Commisioner of Loans, have been vacated, and appointments accordingly made.
        To the office of Navy Agent, you have appointed a Gentleman of strict integrity, of talents, both in nautical & pecuniary affairs, & of knowledge of Men & Manners, Zealous for the Good of his Country, & tenacious of the public Credit, as is exemplified, in the passing of the Government paper at par, with the Interest, notwithstanding the base attempts of Speculators to depreciate & to inspire, the Governmt: Creditors, here, with a dislike

to the paper, which he has avoided by opening fully to their view the value of the paper & the important advantage it has over the Bank paper of all the U.S. In short, sir you could not have procured a Man, more fitted for the office; And, I would venture to Say for an higher & more responsible one.
        To the office of Comr. of Loans, you have appointed a Gentleman of Strict public character & of talents, & one who were it not for his private character, would be more respected.
        But, to the office of Marshal, an office, which demands Sternness of mind Strong talents, & a liberality of heart, together with an insuperable disposition to persevere in all his acts, you have appointed a Gentleman totally unfit for the office, So much So that notwithstanding the length of time he has Served he, does not, Scarcely know how to treat Prisoners of War. When Mr. Waring first came into Office, a Circular order was issued, that all resident aliens should leave the Seaboard. When this order was issued a Number of Aliens here applied to Mr. Waring for a Cartel which he granted, but when the Vessel was to have Sailed he found out he had no right to grant one & as the time had expired for them to stay in the City, he ordered them to depart the next Morning for Columbia, a place the Capital of this State, at a time when the Legislature was in Session, without a deputy Marshal, & allowing them the privilege of Surveying the Country & hearing its affairs discussed. These Men, Sir were a people, “loyal & most attached to their King” who despised our Government, & who would ruin the Country were it in their power. Instead of limiting them to the town, he suffered them to travel to Tennessee & Kentucky & the North. He suffered them to threaten him, & opened their Letters to him, & finally permitted them to return to this place, & several of them became Citizens because they had property entrusted to them & for which, they paid fivefold tax unless Citizens. In a late order in which, he required them to report themselves, they laughed & said they would not mind his orders nor any other order.
        The prisoners British officers, of the Navy, Lieut Comt. Jackson, Doctor ——— & Midn. Amiel are Suffered to walk & ride in any part of the City they wish, they do not appear to be confined to the Bounds of the Jail, & Midn. Amiel, lives actually within a Stone’s throw of the Navy Yard. He can walk on the Wharf & view the armament of the Us. sch. Nonsuch (in ordinary) & the Lrs. of Marque Revenge & Fairy. He knows the situation & the Battery of the Enterprise & all our Galleys & Barges, He is well acquainted with the Scarcity of Men here & will improve, upon this opportunity, when he is exchanged & the War lasts, to return to the Lacedemonian & communicate his observations to Capt Jackson, who will become more formidable than before. As he was afraid of our Barges, so will he recover courage to attack them. From Midn. Amiels being an Officer of experience, there is every thing to fear from his observations. And as it will be for his interest to make remarks which may prove

advantageous to him, there is no doubt but that he will know our force both Naval ⟨&⟩ Military here. For these reasons, I think that our Marshal is much to blame for Suffering him to live out of the Jail Bounds. The Captn. of the St. Lawrence Schr. & his Surgeon, now enjoy more privileges, than any of our officers in similar situations. If I were to endeavour to bring before you the numerous instances of our Captured Officers it would be too tedious for me to enumerate & for you to hear. But I will refer you to one Instance—Capt Levely & Mr. Wm. Stiles of Baltimore of the Schr. Siro of 14 Guns, are now in prison & have been So for this twelvemonths & more, for which, I refer you to Geo. Stiles Esqre. of Baltimore. As in an arrangement made by the B. Agent Comrs. of Privateers or Lrs. of Marque Mounting 14 or more guns—to rank as naval officers of that rank, which, command vessels of equal Size—& force.
        As the liberty allowed to our paroled officers in one Street in the Village of Ashburton Eng. I am led to think we should retaliate—in like manner.
        If Sir these officers are allowed by our Marshal to go when & where they please, we will one day repent our lenity.
        In Short Sir, the Marshal is at one time rigorous in the extreme & at another time lenient in the extreme.
        Lieut Jackson & his Surgeon, travelled by Stage from Georgetown, to this place without any Deputy Marshal or any officer to restrain them.
        If therefore our Marshal is absent from this for a length of time & there is no person, but a Jew to take notice of them, (who is a deputy) who is laughed at & asked if he wants a piece of pork, when he endeavours to enforce his authority—what can we expect, but that these officers will afford every information they can to the Enemy off here. I am Sir Your obedt. Servt. &c &c
        
          A friend to the welfare of my Country & the excersise by officers of their Authority
        
      